UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 Robert J. Ortiz,

                                   Plaintiff,                                     12/2/2019

                       -against-
                                                                19-CV-03522 (AJN) (SDA)
 Detective Raymond Low, Shield No. 4743;
 Detective Xavier Reynoso, Shield No. 1488;                       ORDER OF SERVICE
 Detective Manuel Cordova, Shield No. 225;
 Detective Gregory Carty, Shield No. 2497
 (Retired),

                                   Defendants.

Stewart D. Aaron, United States Magistrate Judge:

       Plaintiff, currently incarcerated at Auburn Correctional Facility, brings this pro se action

under 42 U.S.C. § 1983. By order dated May 14, 2019, the Court granted Plaintiff’s request to

proceed without prepayment of fees, that is, in forma pauperis. To date, only Detective Gregory

Carty has been served. On November 27, 2019, Corporation Counsel of the City of New York

provided corrected service addresses for Detectives Raymond Low, Shield No. 4743, Xavier

Reynoso, Shield No. 1488 and Manuel Cordova, Shield No. 225. (ECF No. 41.)

       To allow Plaintiff to effect service on Defendants Low, Reynoso and Cordova through the

U.S. Marshals Service, the Clerk of Court is instructed to complete U.S. Marshals Service Process

Receipt and Return forms (“USM-285 form”) for Detectives Low, Reynoso and Cordova using the

following addresses:

           1. Detective Raymond Low, Shield No. 4743
              Care of Deputy Commissioner, Legal Matters
              New York City Police Department
              One Police Plaza, Room 110C
              New York, NY 10007
           2. Detective Xavier Raynoso, Shield No. 1488
              Care of Deputy Commissioner, Legal Matters
              New York City Police Department
              One Police Plaza, Room 110C
              New York, NY 10007

           3. Detective Manuel Cordova, Shield No. 225
              Care of Deputy Commissioner, Legal Matters
              New York City Police Department
              One Police Plaza, Room 110C
              New York, NY 10007

       The Clerk of Court shall further issue a summons and deliver to the Marshals Service all

of the necessary paperwork—including the Complaint (ECF No. 1)—for the Marshals Service to

effect service of the entire pleading upon the Defendant.

       The Clerk of Court shall mail a copy of this Order to Plaintiff.

SO ORDERED.

DATED:        New York, New York
              December 2, 2019

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge




                                                 2
